Citation Nr: 1207126	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had service with the Army National Guard from February 1964 to February 1970, including a two-week period of active duty for training (ACDUTRA) in June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In June 2009, the Board remanded the appeal for additional development.  As the RO obtained the Veteran's VA outpatient treatment records and Social Security Administration (SSA) records, requested waivers to obtain records from private physicians, scheduled an examination, and obtained the requested medical opinions, the Board finds that the RO has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Prior to returning this appeal to the Board, in a November 2010 rating decision, the AMC granted the Veteran's claim for service connection for tinnitus.  Because the November 2010 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977).  In addition, because he was awarded service-connection, veteran status has been established.



FINDINGS OF FACT

1.  The current low back disorder did not manifest during a period of ACDUTRA.  

2.  The current right foot disorder did not manifest during a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  A right foot disorder was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 469 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA, or from an injury during INACDUTRA.

In this case, the Veteran asserts that his current low back and right foot disorders are the result having fallen from the back of a truck during a period of ACDUTRA in June 1967.  During the Board hearing, he said that he was taken to a "field hospital" and his foot was packed in ice and wrapped, and then he was sent home.  He said that he was told that the hospital on base was not available to him and he assumed this was because he was in the National Guard.  He said that he sought private treatment in 1970 and was told that his foot problems were related to his back, but these records no longer exist.  He said that he has had problems with his back and foot since the accident in June 1967.

The report of the January 1964 induction examination reflects that his spine was normal and that he had pes planus (flatfeet).  On the corresponding Report of Medical History, he denied foot trouble and he denied bone, joint, or other deformity.  He had a period of ACDUTRA from May to November 1964.  He was hospitalized for 10 days in June 1964 and treated for bronchopneumonia.  The report of his November 1964 separation examination reflects that his feet and spine were normal.  On the corresponding Report of Medical History, he denied foot trouble and bone, joint, or other deformity.  

The Veteran had a two-week period of ACDUTRA in June 1967.  This is when he alleged that he hurt his back and right foot.  There are no treatment records associated with this period of ACDUTRA.  Several months later, however, a February 1968 periodic physical examination reflected that his spine was normal.  The section of the report relating to his feet was left blank; however, he signed a statement indicating that to the best of his knowledge and belief, there had been no change in his mental or physical condition since January 1964.  Therefore, the medical evidence does not reflect a chronic low back or foot disorder in service.

Next, post-service evidence does not reflect low back or right foot symptomatology for many years after service discharge.  With respect to the low back, a May 2000 private X-ray of the Veteran's lumbar spine revealed degenerative change of the lumbar spine and partial sacralization at the L5 level.  This is the first recorded evidence of a low back disorder, coming some 30+ years after the injury.  

An October 2000 magnetic resonance imaging (MRI) showed degenerative disc changes and moderate central bulging at the L4-5 level.  An October 2000 consultation report noted that the Veteran reported that his job as a tile setter had caused him to have knee pain for several years.  It was noted that he had lumbar spine stenosis and degenerative joint disease, L4-S1, with radiculopathy.  

In a November 2000 application for Social Security Administration (SSA) benefits, he indicated that his back and knee pain began about 15 years ago, dating the onset of symptoms to approximately 1985, but he did not note any specific injury.  He said that he had been a tile setter for 38 years.  A February 2001 SSA Disability Determination found that the Veteran had been disabled from January 2000 with a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders.  

Even assuming the onset of symptoms in approximately 1985, this is nearly 20 years after the time of the injury.  While the medical evidence supports a current diagnosis, it does not reflect continuity of symptomatology of a low back disorder.

With respect to the right foot disorder, post-service evidence does not reflect right foot complaints until 2007.  Specifically, a July 2006 private medical record indicated that the Veteran walked 4 miles per day and complained of pain in his left foot.  The diagnosis was calcaneal spur.  

In May 2007 private medical record, the Veteran complained of right heel pain.  On physical examination, there was tenderness to palpation along the lateral band of the plantar fascia at the insertion into the calcaneus.  X-rays showed normal bone density without signs of fractures or dislocations.  The diagnoses were plantar fasciitis/bursitis, right pes cavus foot type, and "pain in foot."  

This is the first recorded evidence of a right foot disorder, coming some 30 years after the injury.  While the medical evidence supports a current right foot disorder, it does not reflect continuity of symptomatology.

In this decision, the Board has also considered the lay evidence as it pertains to the question of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran essentially asserted that his low back and right foot symptoms have been continuous since service.  He maintained that he continued to experience symptoms relating to the claims after he was discharged from the service.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of low back and right foot disorders since ACDUTRA is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began when he injured himself on ACDUTRA, in the more contemporaneous medical history he gave several months after the claimed injury, he denied any history or complaints of symptoms related to the low back or right foot.  

Specifically, as noted above, a February 1968 periodic physical examination reflected that his spine was normal.  In addition, he signed a statement indicating that to the best of his knowledge and belief, there had been no change in his mental or physical condition since January 1964.  This weighs against his lay statements that he has had problems since the time of the injury.

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to the low back or right foot for many years following active service.  The Board emphasizes the multi-year gap between the date of the claimed injury (1967) and initial reported symptoms related to a low back disorder in 2000 (a 30+ year gap) and the right foot in 2007 (a 40 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Khana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

Further, when the Veteran sought to establish SSA benefits, he did not report the onset of low back symptomatology as related to ACDUTRA, rather he reported that his back pain began 15 years previously, dating the onset to 1985, well after the time of the claimed injury in 1967.  

The Veteran's inconsistencies in the record (dating the onset of symptoms to 1985 for SSA but now asserting an onset of symptoms during ACDUTRA) weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Moreover, the Board places more probative weight on the statements made to SSA because his more recent assertions and histories were given after he filed a claim for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his low back or right foot disorders began during ACDUTRA until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, and his previous statements made of onset of symptoms dating to the mid-1980s.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back or right foot disorders to ACDUTRA, despite his contentions to the contrary.    

To this end, the Board places significant probative value on an October 2009 VA joints examination undertaken specifically to address the issues on appeal.  At that time, he complained of back pain and right foot pain, which he said began when he fell off the back of a truck in service.  

X-rays of the lumbar spine revealed mild wedge compression of the L2 vertebral body of indeterminate age and degenerative disc disease and facet arthropathy at the L5-S1 level.  X-rays of the right foot and ankle revealed a calcaneal spur, but were otherwise normal.  

The examiner reviewed the Veteran's claims file and opined that the lumbar spine disorder and right foot/ankle disorders were "less likely as not" related to service.  As a rationale, the examiner noted that there was no mention of any injury during service and that during the February 1968 periodic examination, which was 9 months after the alleged injury, the Veteran indicated that there had been no change in his medical disorder since 1964.  

The examiner also found persuasive SSA records which indicated that the Veteran reported onset of back pain 15 years prior to his application or in 1985 - 21 years after the alleged injury.  As regards the calcaneal spur, this was not noted until many years later.  Furthermore, the examiner reflected that the Veteran engaged in hard physical labor as a tile layer for 38 years.  For these reasons, the examiner opined that the lumbar spine and right foot disorders were less likely as not caused by or the result of service and more likely due to the effects of aging coupled with the physical demands of his civilian occupation/employment.  

The Board points out that the only medical evidence of record weighs against the claims.  The October 2009 VA examiner opined that the Veteran's current lumbar spine and right foot disorders were not caused by or the result of his injury during ACDUTRA.  The examiner further opined that his disorders were more likely due to the effects of aging and years of hard physical labor during civilian employment.  That opinion directly weighs against the claims.

The Board finds the October 2009 VA examiner's opinion to be especially probative because it is based on a review of the claims folder, subjective history of the Veteran, and supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorders and ACDUTRA.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, low back and right foot pathologies are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, he is not competent to address etiology in the present case.  The question of whether compression of the L2 vertebral body, degenerative disc disease at the L5-S1 level, and the calcaneal spur of the right foot are related to service requires specialized training for a determination as to its causation, and is therefore not capable of lay opinion.  In this regard, a medical professional has greater skill. 

As such, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the Veterans Claims Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in May 2007.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), VA outpatient treatment records dated from October 2007 through April 2009, SSA records, and private medical records.  In addition, he was provided with a VA examination in October 2009.  As the October 2009 medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the October 2009 VA examination and medical opinion are adequate to make a determination on these claims.  

The Board also notes that in a July 2009 letter, the RO requested that the Veteran complete and return the appropriate releases (VA Forms 21-4142) so that the VA could obtain records from private treatment providers, Dr. B and a private foot clinic.  He did not respond and therefore no additional assistance is required with respect to obtaining these records.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for a right foot disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


